Title: To Benjamin Franklin from Arendt, 28 June 1780
From: Arendt, Henry Leonard Philip, baron d’
To: Franklin, Benjamin


Monsieur,
L’orient (au Cheval blanc) ce 28me Juin, 1780.
Son Exçellençe n’attribuera pas a une indiscretion que je La supplie de me faire avoir une passage au Bord de La fregatte L’alliance. Il m’a été impossible d’en trouver par tout ou je me suis présenté, par ce que tous les vaissaux etoint remplis de monde, et comme mon voÿage est trés préssante et asses interressante pour Votre patrie et qu’il a encore asses de place sur L’alliance et que j’offre de paÿer la passage et la nourriture, j’êspere que Son Exçellençe eù egard a tout cela ne me refusera point ma demande et m’enverra la permission avec le premier Courier qui retournera. J’ai l’honneur d’etre avec beaucoup de respect Monsieur de Votre Exçellence Le trés humble et très obeissant serviteur
Baron DE Arendt. Colonel americain
 
Notation: Baron de Arendt. L’Orient 21 Juin 1780—
